The State s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      August 5, 2015

                                   No. 04-15-00090-CR

                                 Anthony Alex DELEON,
                                       Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1992-CR-B
                        The Honorable William Old, Judge Presiding


                                      ORDER
        Court reporter Patricia Wagner has filed a notification of late reporter’s record,
requesting an extension to August 18, 2015. We GRANT her request and ORDER her to file the
reporter’s record on or before August 18, 2015. NO FURTHER EXTENSIONS WILL BE
GRANTED.

                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court